DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	Claims 1-10 are pending and presented for examination.

 Claim Objection

3.	Claims 1-10 are objected to because claims 1, 9, and 10 include step labels such as 110, 112, 114, 204, 208, 210, etc. Examiner recommends removing labels for clarity purposes. Appropriate correction is required.

4. 	Claim 10 is objected to because of the following informalities: The claim recites “the second input interface unit” should read “the second input interface”.  Appropriate correction is required.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5. 	Claims 1-10 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	Claims 1, 5, 8, and 9-10 limitation use the term “diagnostic unit, packet generation module, second input interface unit” that is generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the terms “diagnostic unit, packet generation module, second input interface unit” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the terms “diagnostic unit, packet generation module, second input interface unit” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “unit” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “unit” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “unit” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “unit” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Neugebauer EP 1898560 (hereinafter, Neugebauer), in view of Rose et al. US 2017/0230907 (hereinafter, Rose).

7.  	Regarding claim 1, Neugebauer discloses a method for remote diagnosis and monitoring of field equipment (110,112,114) associated with the field equipment, wherein the [field equipment] is communicatively linked to a field radio device (104,106,108) capable of communicating with a base station (102) over an industrial wireless network ([0006]-[0007], [0023], [0041], Fig. 1) the method comprising: 
 	obtaining a plurality of parameters of a communication channel used by the field radio device for communicating with the base station, wherein the plurality of parameters comprises packet size, data rate, Received Signal Strength Indicator (RSSI) and duty cycle, wherein at least a first parameter of the plurality of parameters is estimated with at least a second parameter of the plurality of parameters ([0027], [0034], [0039], [0041]-[0042]);
 	obtaining measured data associated with the field equipment for transmitting to the field radio device, wherein the measured data comprises one or more of operation data, sensor data and estimated data associated with operation of the field equipment ([0029], [0034]);
 	generating one or more packets for transmission by the field radio device based on the packet size and the data rate available for transmission, and application responsiveness required for the measured data, wherein the application responsiveness is determined based on the operation data comprising event data ([0027], [0029], [0034]); and 
 	transmitting the one or more packets to the field radio device for communication to the base station at selected time intervals, wherein the time intervals are selected on the packet size, the data rate and the application responsiveness ([0022]-[0023], [0027], [0033]).
	Neugebauer does not disclose:
 	monitoring of field equipment (110,112,114) with a diagnostic unit (200) associated with the field equipment, wherein the diagnostic unit is communicatively linked to a field radio device (104,106,108).  
 	However, Rose discloses:
 	 monitoring of field equipment (110,112,114) with a diagnostic unit (200) associated with the field equipment, wherein the diagnostic unit is communicatively linked to a field radio device (104,106,108) (Fig. 2, [0035], [0060], [0070], [0080]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Neugebauer to use monitoring of field equipment (110,112,114) with a diagnostic unit (200) associated with the field equipment, wherein the diagnostic unit is communicatively linked to a field radio device (104,106,108) as taught by Rose. The motivation for doing so would have been in order to monitor and determine the status of plurality of devices are operating within nominal ranges (Rose, [0070]).

8.	Regarding claim 9, the claim is rejected with the same rationale as in claim 1. 

9.	Regarding claim 4, Neugebauer in view of Rose disclose the method of claim 1 as disclosed above. 
 	Neugebauer further discloses wherein the time intervals selected are minimum time intervals available with the field radio device for transmitting the one or more packets when the operation data includes the event data ([0022]-[0023], [0029]). See also Rose ([0070], [0122]). 

10.	Regarding claim 5, Neugebauer in view of Rose disclose the method of claim 1 as disclosed above. 
 	Neugebauer further discloses wherein the application responsiveness is available with the [field radio device], and is selected as one of a first time period and a second time period according to the operation data comprising the event data ([0022]-[0023], [0033]). See also Rose ([0070], [0122]). 
 	Neugebauer does not disclose:
 	a diagnostic unit.  
 	However, Rose discloses:
 	 a diagnostic unit (Fig. 2, [0035], [0060], [0070], [0080]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Neugebauer to use a diagnostic unit as taught by Rose. The motivation for doing so would have been in order to monitor and determine the status of plurality of devices are operating within nominal ranges (Rose, [0070]).

11.	Regarding claim 6, Neugebauer in view of Rose disclose the method of claim 1 as disclosed above. 
 	Neugebauer further discloses wherein generating the one or more packets comprises determining amount of the measured data that can be accommodated in each packet of the one or more packets according to the application responsiveness ([0055], [0081]). See also Rose ([0070], [0122]). 

12.	Regarding claim 7, Neugebauer in view of Rose disclose the method of claim 6 as disclosed above. 
 	Neugebauer further discloses wherein at least one packet of the one or more packets comprises a schedule of transmission of the measured data ([0055], [0081]). See also Rose ([0070], [0122]). 

13.	Regarding claim 8, Neugebauer in view of Rose disclose the method of claim 1 as disclosed above.  
 	Neugebauer does not disclose:
 	wherein the field equipment is a circuit breaker and the diagnostic unit is communicatively linked with the circuit breaker for obtaining the measured data.  
 	However, Rose discloses:
 	 wherein the field equipment is a circuit breaker and the diagnostic unit is communicatively linked with the circuit breaker for obtaining the measured data (Fig. 2, [0041], [0043], [0187]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Neugebauer to use wherein the field equipment is a circuit breaker and the diagnostic unit is communicatively linked with the circuit breaker for obtaining the measured data as taught by Rose. The motivation for doing so would have been in order to monitor and determine the status of different kinds of devices, such as a circuit breaker (Rose, [0070]).


14.	Regarding claim 10, Neugebauer in view of Rose disclose the diagnostic unit of claim 9 as disclosed above. 
 	Neugebauer further discloses a buffer (210) to store the measured data received from the second input interface unit ([0007], [0034]). 


15.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Neugebauer, in view of Rose, in further view of Crohas US 2019/0059116 (hereinafter, Crohas).

16.	Regarding claim 2, Neugebauer in view of Rose disclose the method of claim 1 as disclosed above.  
 	Neugebauer discloses packet size, data rate RSSI and the duty cycle ([0022], [0039]-[0042], [0089]). 
 	Neugebauer in view of Rose does not disclose:
 	wherein the packet size and the data rate are determined from the RSSI and the duty cycle.  
 	However, Crohas discloses:
 	 wherein the packet size and the data rate are determined from the RSSI and the duty cycle ([0026], [0031], [0068], [0072], [0091). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Crohas to use wherein the packet size and the data rate are determined from the RSSI and the duty cycle as taught by Crohas. The motivation for doing so would have been in order to minimize the random factors inherent in the fluctuations of the radio channel over time, allows for better use of the useful time by minimizing the transfer times (Crohas, 0026).



17.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Neugebauer, in view of Rose, in further view of Kikuzuki JP 2015130626  (hereinafter, Kikuzuki).

18.	Regarding claim 3, Neugebauer in view of Rose disclose the method of claim 1 as disclosed above.  
 	Neugebauer in view of Rose does not disclose:
 	wherein at least one packet of the one or more packets comprises the RSSI, for condition monitoring of a connection between the field radio device and the base station.  
 	However, Kikuzuki discloses:
 	 wherein at least one packet of the one or more packets comprises the RSSI, for condition monitoring of a connection between the field radio device and the base station (Abstract). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Neugebauer to use wherein at least one packet of the one or more packets comprises the RSSI, for condition monitoring of a connection between the field radio device and the base station as taught by Kikuzuki. The motivation for doing so would have been in order to optimize a communication parameter (Kikuzuki, Abstract).



Conclusion

19.	Examiner has cited particular columns and line numbers, and/or paragraphs, and/or pages in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2857